DAUKSCH, Judge.
This is an appeal from a sentence. Appellant was given a sentence pursuant to the Sentencing Guidelines for a crime which occurred before the effective date of those guidelines. Because appellant did not affirmatively elect to be sentenced under the guidelines, we quash the sentence and remand for resentencing. Irving v. State, 464 So.2d 672 (Fla. 5th DCA 1985); Hart v. State, 464 So.2d 592 (Fla. 2d DCA 1985).
REVERSED and REMANDED.
UPCHURCH, J., concurs.
SHARP, J., concurs specially with opinion.